Exhibit 10.6

AMENDMENT TO

401(k) PLAN

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley 401(k) Plan (the “401(k) Plan”) as follows:

1. Effective April 1, 2007, Section 2, Definitions, is amended by adding a new
definition as follows:

““Broker-Dealer Merger” means the merger of Morgan Stanley DW Inc. with and into
Morgan Stanley & Co. Incorporated as of April 1, 2007.”

2. Effective November 13, 2007, the definition of “Elective Deferrals” in
Section 2 of the 401(k) Plan shall be amended by adding the following sentence
at the end thereof:

“Elective Deferrals shall also include any Roth Elective Deferrals made pursuant
to Section 5(l).”

3. Effective April 1, 2007, Section 2, Definitions is amended by adding the
following to the end of the definition of “Eligible IIG Employee”:

“Notwithstanding anything herein to the contrary, to the extent an Eligible
Employee is an Eligible IIG Employee due to employment by Morgan Stanley DW Inc.
or a subsidiary thereof prior to the Broker-Dealer Merger, such Eligible
Employee shall not cease to be treated as an Eligible IIG Employee, nor become
treated as an Eligible MS Employee, after the effective date of the
Broker-Dealer Merger solely as a result of such merger.”

4. Effective November 13, 2007, the first sentence of the definition of “Matched
Contributions” in Section 2 of the 401(k) Plan shall be amended to read as
follows:

““Matched Contributions” means Pre-Tax Contributions, Roth Elective Deferrals
and After-Tax Adjustment Contributions.”

5. Effective April 1, 2007, Section 2, Definitions, is amended by adding the
following to the end of paragraph (a) of “Securities Employee”:

“or who is treated under this Section 2 as an Eligible IIG Employee after the
effective date of the Broker-Dealer Merger.”

 

1



--------------------------------------------------------------------------------

6. Effective November 13, 2007, Section 5(a)(i) is amended by deleting the
reference to “20%” in the first sentence thereof and inserting “30%” therefor.

7. Effective November 13, 2007, Section 5(a)(ii) is amended by deleting the
reference to “10%” in the first sentence thereof and inserting “30%” therefor.

8. Effective November 13, 2007, the following new Section 5(l) shall be added to
the 401(k) Plan:

“(l) Roth Elective Deferrals.

(i) General Application.

(1) This Section 5(l) will apply to contributions beginning November 13, 2007.

(2) As of the date specified in subparagraph (1), the Plan will accept Roth
Elective Deferrals (as defined herein) made on behalf of Participants. A
Participant’s Roth Elective Deferrals will be allocated to a separate Account
maintained for such deferrals as described in Section 5(l)(ii).

(3) Unless specifically stated otherwise, Roth Elective Deferrals will be
treated as elective deferrals for all purposes under the Plan.

(ii) Separate Accounting.

(1) Contributions and withdrawals of Roth Elective Deferrals will be credited
and debited to the Roth Elective Deferral Account maintained for each
Participant.

(2) The Plan will maintain a record of the amount of Roth Elective Deferrals in
each Participant’s Account.

(3) Gains, losses and other credits or charges will be separately allocated on a
reasonable and consistent basis to each Participant’s Roth Elective Deferral
Account and the Participant’s other Accounts under the Plan.

(4) No contributions or other amounts other than Roth Elective Deferrals and
properly attributable earnings will be credited to each Participant’s Roth
Elective Deferral Account.

(iii) Direct Rollovers.

(1) Notwithstanding Section 11(g), a direct rollover of a distribution from a
Roth Elective Deferral Account under the Plan will only be

 

2



--------------------------------------------------------------------------------

made to another Roth Elective Deferral account under an applicable retirement
plan described in Code section 402A(e)(1) or to a Roth IRA described in Code
section 408A, and only to the extent the rollover is permitted under the rules
of Code section 402(c).

(2) Notwithstanding Section 7(a), the Plan will not accept a rollover
contribution to a Participant’s Roth Elective Deferral Account.

(3) A Participant’s Roth Elective Deferral Account and the Participant’s other
Accounts shall be aggregated for purposes of determining whether the total
amount of the Participant’s Account balances under the Plan exceeds $1,000 for
purposes of Section 11(c).

(4) The provisions of Section 11(g) of the Plan that allow a Participant to
elect a direct rollover of only a portion of an eligible rollover distribution
but only if the amount rolled over is at least $500 are applied by aggregating
any amount distributed from the Participant’s Roth Elective Deferral Account
with any amount distributed from the Participant’s other Accounts in the Plan.

(iv) Distribution of Excess Elective Deferrals.

(1) In the case of a distribution of Excess Elective Deferrals, Roth Elective
Deferrals made by the Participant shall be distributed first, to the extent of
such Roth Elective Deferrals for the year. To the extent necessary, Pre-Tax
Contributions for the year will be distributed after Roth Elective Deferrals.

(2) Any distribution of Excess Elective Deferrals shall be made in accordance
with Section 5(e), but also taking into account the Participant’s Roth Elective
Deferrals and the provisions of this Section 5(l)(iv) and the applicable
Treasury regulations.

(v) Correction of Excess Contributions.

(1) In the case of a distribution of Excess Contributions, Roth Elective
Deferrals made by a Highly Compensated Employee shall be distributed first, to
the extent of such Roth Elective Deferrals for the year. To the extent
necessary, Pre-Tax Contributions for the year will be distributed after Roth
Elective Deferrals.

(2) Any distribution of Excess Contributions shall be made in accordance with
Section 5(g), but also taking into account the Participant’s Roth Elective
Deferrals and the provisions of this Section 5(l)(v) and the applicable Treasury
regulations.

 

3



--------------------------------------------------------------------------------

(vi) Definition of Roth Elective Deferrals. A Roth Elective Deferral is an
Elective Deferral that is:

(1) Designated irrevocably by the Participant at the time of the cash or
deferred election as a Roth Elective Deferral that is being made in lieu of all
or a portion of the Pre-Tax Contributions the Participant is otherwise eligible
to make under the Plan; and

(2) Treated by the Participating Company as includible in the Participant’s
income at the time the Participant would have received the amount in cash if the
Participant had not made a cash or deferred election.

If a Participant does not designate an Elective Deferral as a Roth Elective
Deferral at the time of the cash or deferred election, then the Elective
Deferral will be treated as a Pre-Tax Contribution.”

9. Effective January 1, 2007, Section 11(g) of the 401(k) Plan is amended by
adding the following to the end thereof:

“Effective January 1, 2007, the non-spouse Beneficiary of a Participant
following the death of the Participant may direct the Plan Administrator to
directly roll over all or any portion of a distribution or withdrawal made to
such non-spouse Beneficiary to an individual retirement plan described in Code
sections 408(a) or 408(b). Any such rollover shall be made in accordance with
the requirements of Code section 402(c)(11) and any guidance promulgated
thereunder.”

10. Effective November 13, 2007, Section 12(b)(iii) of the 401(k) Plan shall be
amended by adding the phrase “Roth Elective Deferrals,” after the phrase
“Pre-Tax Contributions.

11. Effective November 13, 2007, Section 12(f)(i) of the 401(k) Plan shall be
amended by adding the following to the end thereof:

“Notwithstanding anything herein to the contrary, amounts credited to the
Participant’s Accounts as Retirement Contributions or Roth Elective Deferrals
(and the earnings thereon) shall not be available for a hardship withdrawal.”

12. Effective November 13, 2007, Section 12(g)(ii) of the 401(k) Plan shall be
amended by adding the following to the end thereof:

“Notwithstanding anything herein to the contrary, amounts credited to the
Participant’s Accounts as Retirement Contributions shall not be available for a
loan nor be included in determining the maximum loan amount available to a
Participant under the Plan. Amounts attributable to Roth Elective Deferrals (or
the earnings thereon) shall be available for a loan and included in determining
the maximum loan amount available to a Participant under the Plan.”

 

4



--------------------------------------------------------------------------------

13. Effective November 13, 2007, Section 13(b)(ii)(1) of the 401(k) Plan shall
be amended to read as follows:

“(1) If the annual additions otherwise made to the Accounts of a Participant
would cause the limitations of Code section 415 that are applicable to that
Participant to be exceeded for the limitation year, the amount by which such
limitations are exceeded will be eliminated (A) by returning to the Participant
the Participant’s Pre-Tax Contributions, Roth Elective Deferrals and/or
After-Tax Contributions for such limitation year, in whole or in part as
necessary, and then (B) to the extent necessary, by reducing any Company
Contributions allocated to the Participant in accordance with Section 6. Such
excess amounts of Company Contributions shall be applied to reduce such
contributions for such Participant for the next limitation year (and succeeding
limitation years, if necessary).”

14. Effective April 1, 2007, Appendix A, IIG Participating Companies, is amended
by adding the following to the end thereof:

“Morgan Stanley DW Inc. Notwithstanding anything in the Plan to the contrary, to
the extent an Eligible IIG Employee is or becomes employed by Morgan Stanley &
Co. Incorporated as a result of the Broker-Dealer Merger, such Participant’s
future service with Morgan Stanley & Co. Incorporated shall be treated as if it
were service with an IIG Participating Company in this Appendix A of the Plan.”

15. Effective April 1, 2007, Appendix B, Morgan Stanley, is amended by adding
the following to the end thereof:

“Morgan Stanley & Co. Incorporated. Notwithstanding anything in the Plan to the
contrary, to the extent an Eligible IIG Employee is or becomes employed by
Morgan Stanley & Co. Incorporated as a result of the Broker-Dealer Merger, such
Participant’s future service with Morgan Stanley & Co. Incorporated shall be
treated as if it were service with an IIG Participating Company in this Appendix
A of the Plan.”

16. Effective November 13, 2007, the introductory paragraph of Section 5 of
Supplement B to the 401(k) Plan shall be amended to read as follows:

“5. Revised Section 5 Employee Contributions. For the purpose of this Supplement
only, Sections 5(a), (b), (c), (d), (e), (f), (g), (j) and (k) of the Plan
document will read as follows and Sections 5(h), (i) and (l) will not be
applicable (for purposes of compliance with the PR Code).”

 

5



--------------------------------------------------------------------------------

17. Effective April 1, 2007, Supplement B, Participants Residing in Puerto Rico,
is amended by adding the following to the end of Section 1 thereof:

“Effective as of the date of the Broker-Dealer Merger, all references to Morgan
Stanley DW Inc. or Dean Witter Puerto Rico, Inc. shall be read as references to
Morgan Stanley & Co. Incorporated.”

* * * * * * * * *

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of this 20th day of November, 2007.

 

MORGAN STANLEY & CO. INCORPORATED By:   /s/ KAREN JAMESLEY Title:   Global Head
of Human Resources

 

6